Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 and new claims 27-31, in the reply filed on Sept. 28, 2021 is acknowledged.
Claims 1-20 and 27-31 remain pending in the current application.  Claims 21-26 have been canceled.  Claims 1-20 and 27-31 have been considered on the merits.

Status of the Claims 
	Claims 1-20 and 27-31 are currently pending.
Claims 4-6 and 12 are amended.
	Claims 21-26 are cancelled. 
New claims 27-31 have been added.  
	Claims 1-20 and 27-31 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: there is description of color in the Specification of Figure 4 in para. 0007, Figure 12 in para. 0015 and Figure 13 in para. 0016. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character is not mentioned in the description: Ref. No. 3 in Figure 18 does not appear to be mentioned in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the use of trademarks and no description of the reference no. 3 found in Figure 18.
The use of the terms: regenHU™ 3D Discovery Fluid Dispenser in paras. 0054 and 0055; Autodesk® Inventor® Pro in para. 0055; Universal® Laser Systems Versalaser l® PLS 75W laser cutter in para. 0055; MilliQ® water in para. 0055, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because there is no description of the reference no. 3 found in Figure 18.  The content of the specification requires a reference to and brief description of the drawings as set forth in 37 CFR 1.74.  See MPEP § 608.01(f).  
To avoid the potential of introducing new matter to the specification the reference no. 3 can be removed from Figure 18.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Boland et al. (US 2004/0237822 A1).
With respect to the first recited step of claim 1, Boland teaches providing a substrate with cell adhesive and cell repulsive regions (0004, 0006, 0055 and 0062).  With respect to the second recited step of claim 1, Boland teaches suspending the cells in a printing medium to create a cell suspension (0037-0038).  With respect to the third recited step of claim 1, Boland teaches loading one or more reservoirs with cell in the flowable composition (0037-0038).  Boland does not explicitly teach aligning a cell adhesive region of the substrate beneath the printing channel of the printer as recited in the fourth recited step of claim 1, however, Boland teaches printing the cells on the substrate on the cell adhesive regions which would inherently require the aligning of the cell adhesive region of the substrate with the printing channel of the printer (0004, 0007 and 0062, and Fig. 4).  With respect to the fifth recited step of claim 1, Boland teaches the method where the deposition of the cells is by dispensing a plurality of sixth recited step of claim 1, Boland teaches the method where the cells are not dispensed in the cell inhibited regions or repulsive regions and printing compound applied to substrate that inhibit cell growth and form a boundary for the printed pattern (0062).  With respect to the seventh recited step of claim 1, Boland teaches adhering the cells of the dispensed cell suspension to the cell adhesive region to create a cell pattern (0062 and 0064).  With respect to the eighth recited step of claim 1, Boland teaches maintaining the cells (a physiologically suitable environment) (0065 and 0085). 
With respect to claim 2, Boland teaches the substrate comprises patterning the substrate with one or more chemical layers to form the cell adhesive regions and the cell repulsive regions including layers of proteins and compounds that inhibit cell growth (0004 and 0062).  With respect to claim 3, Boland teaches cells can be printed in the form of aggregates which are about 100 micrometers in diameter (0047).  With respect to claims 8 and 9, Boland teaches the method where the drop size or volume is 1.5x10-5 milliliters (0.015 microliters) (0084).
With respect to claim 18, Boland teaches dispensing a plurality of droplets of cell suspension creates a first layer of cells, and wherein the method further comprises dispensing additional layers of cells on top of the first layer of cells to create a three dimensional cell structure (0006, 0060, and 0095).  With respect to claim 19, Boland teaches the printing medium comprises a cell culture media (0048 and 0063).  With respect to claim 20, Boland teaches the method where suspending cells in a printing 
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 7-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (US 2004/0237822 A1).
With respect to the first recited step of claim 1, Boland teaches providing a substrate with cell adhesive and cell repulsive regions (0004, 0006, 0055 and 0062).  With respect to the second recited step of claim 1, Boland teaches suspending the cells in a printing medium to create a cell suspension (0037-0038).  With respect to the third recited step of claim 1, Boland teaches loading one or more reservoirs with cell in the flowable composition (0037-0038).  Boland does not explicitly teach aligning a cell adhesive region of the substrate beneath the printing channel of the printer as recited in the fourth recited step of claim 1, however, Boland teaches printing the cells on the substrate on the cell adhesive regions which would inherently require the aligning of the cell adhesive region of the substrate with the printing channel of the printer (0004, 0007 and 0062, and Fig. 4).  With respect to the fifth recited step of claim 1, Boland teaches the method where the deposition of the cells is by dispensing a plurality of individual droplets of cells from a printing channel (0006-0007) and teaches the method where the cells are printed on the agarose substrate (dispensing of the droplets directly onto the cell adhesive region) (0004 and 0062).  With respect to the sixth recited step of claim 1, Boland teaches the method where the cells are not dispensed in the cell inhibited regions or repulsive regions and printing compound applied to substrate that inhibit cell growth and form a boundary for the printed pattern (0062).  With respect to seventh recited step of claim 1, Boland teaches adhering the cells of the dispensed cell suspension to the cell adhesive region to create a cell pattern (0062 and 0064).  With respect to the eighth recited step of claim 1, Boland teaches maintaining the cells (a physiologically suitable environment) (0065 and 0085). 
With respect to claim 2, Boland teaches the substrate comprises patterning the substrate with one or more chemical layers to form the cell adhesive regions and the cell repulsive regions including layers of proteins and compounds that inhibit cell growth (0004 and 0062).  With respect to claim 3, Boland teaches cells can be printed in the form of aggregates which are about 100 micrometers in diameter (0047).  With respect to claims 8 and 9, Boland teaches the method where the drop size or volume is 1.5x10-5 milliliters (0.015 microliters) (0084).
With respect to claim 18, Boland teaches dispensing a plurality of droplets of cell suspension creates a first layer of cells, and wherein the method further comprises dispensing additional layers of cells on top of the first layer of cells to create a three dimensional cell structure (0006, 0060, and 0095).  With respect to claim 19, Boland teaches the printing medium comprises a cell culture media (0048 and 0063).  With respect to claim 20, Boland teaches the method where suspending cells in a printing medium comprises suspending more than one cell type in the printing medium, thereby creating a cell pattern with multiple cell types (0004).
With respect to claim 4, Boland teaches the concentration of cells in the printing material or medium is about 3x105 to 1x109 cells per milliliter (0048).  Although Boland does not teach the exact ranges recited in claim 4 of 0.5 to 20 million cells per milliliter, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary 
With respect to claim 7, Boland teaches the support compound or printing medium as a viscosity low enough under the printing conditions to pass through the nozzle of the print head and can gel during or after printing and such viscosities are in the range of 0.5 to 50 centipoise (0050).  Although, Boland teaches the support compound or printing medium as a viscosity of 0.5 to 50 centipoise (0050), Boland does not explicitly teach the print medium has a viscosity of less than 5 centipoise at 37 degrees Celsius.  However, Boland further teaches that the support compound or printing medium as a viscosity low enough under the printing conditions to pass through the nozzle of the print head and can gel during or after printing and such viscosities are in the range of 0.5 to 50 centipoise (0050).  Additionally, Boland teaches culturing the cells at 37°C (0065).  Accordingly, at the effect time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Boland so that the viscosity of the print medium is in less than 5 centipoise at 37°C, since Boland teaches similar viscosities.  Although Boland does not teach the exact ranges recited in claim 7, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the viscosity of the print medium is a result effective variable and that the viscosity of the print medium would be matter of routine optimization as evidenced by Boland.  Boland teaches 
Although, Boland is silent with respect to volume of cell suspension dispensed per area of the total cell adhesive surface area and does not teach dispensing a plurality of droplets comprises dispensing from 0.05 to 2 microliters of cell suspension per millimeter squared of the total cell adhesive surface area as recited in claim 10, Boland does teach the cell density may range from 0.1 to 2 cells per micrometer squared (100 to 2000 cells per millimeter squared) (0076-0068).  Additionally, Boland teaches to achieve the desired printed cell density a variety of parameters may be adjusted such as the concentration of cells and the size of the drops delivered from the printer (0068).  It is noted that the cell adhesive regions would inherently have a total cell adhesive surface area.  Accordingly, at the effect time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Boland so that the dispensing of the plurality of droplets comprises dispensing from 0.05 to 2 microliters of cell suspension per millimeter squared of the total cell adhesive surface area, since Boland teaches adjusting the density of the cells on the adhesive surface by adjusting the size of the drops.  Although Boland does not teach the ranges of drops dispensed per surface area of the cell adhesive surface area as recited in claim 10, one of ordinary skill in the art would recognize that the amount of drops dispensed per area of the total cell adhesive surface area is a result effective variable and that the viscosity of the print medium would be matter of routine optimization as evidenced by Boland.  
With respect to claim 11, Boland teaches the cell density may range from 0.1 to 2 cells per micrometer squared (100 to 2000 cells per millimeter squared) (0076-0068).  
Although, Boland is silent to whether the plurality of droplets are dispensed onto a contact region comprising a contact region surface area, and where greater than 80% of the contact region surface area is a part of a cell adhesive region as recited in claim 12, Boland does teach the cell density may range from 0.1 to 2 cells per micrometer squared on the cell adhesive region (100 to 2000 cells per millimeter squared) (0076-0068).  Additionally, Boland teaches the printed density may be selectively varied to desired results (0067) and teaches to achieve the desired printed cell density a variety of parameters may be adjusted such as the concentration of cells and the size of the drops delivered from the printer (0068).  It is noted that the cell adhesive regions would inherently have a contact region surface area.  Accordingly, at the effect time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Boland so that the dispensing of the plurality of droplets onto a contact region surface area which is 80% of the cell adhesive region.  Although Boland 
Although, Boland does not explicitly teach limiting contact with cell repulsive regions comprises continuously validating the position of the droplets as they are being dispensed as recited in claim 13, Boland teaches adjusting the dispensing of the drops by making modifications to the printer and the software used to dispense the drops and that the print location can be controlled and which nozzle is used at the particular location of the substrate (0072).  Therefore, one of ordinary skill in the art would understand that the position of the droplets would be continuously validated as they are being dispensed in the method of Boland, since the dispensing from different nozzles is being controlled at the x and y locations.  Additionally, Boland teaches the method where the cells are not dispensed in the cell inhibited regions or repulsive regions and printing compound applied to substrate that inhibit cell growth and form a boundary for the printed pattern (0062).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art and one of ordinary skill in the art would have been motivated to modify the method of Boland to limiting contact with cell repulsive regions comprises continuously validating the position of the droplets, since Boland teaches controlling the dispensed droplets and teaches not dispensing the cells on the repulsive regions for the benefit of dispensing the cells in the desired locations.  Furthermore, one of ordinary skill in the art would have had a 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boland (as applied to claims 1-4, 7-13, and 18-20 above), and further in view of Allig (Prague Poster presentation, May 2018).
The teachings of Boland can be found in the previous rejection above. 
Boland does not teach the method where the cell settling is prevented within the print medium as recited in claim 5, or where preventing cell settling comprises mixing the print medium with an agent that prevents cell settling as recited in claim 6.  However, Allig teaches a similar method of culturing cells using bioprinting where the cells are suspended in a printing medium Cellink Bioink RGD and uses a Cellmixer to create a homogenous distribution of cells in the bioink prior to printing (pg. 2 Col. 1 last para. to Col. 2 para. 2).  One of ordinary skill in the art would understand that the homogenous distribution of cells in the print medium as taught by Allig would prevent settling of the cells and that the bioink medium would contain an agent that prevents cell settling.  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the cell culturing method of Boland 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boland (as applied to claims 1-4, 7-13, and 18-20 above), and further in view of Kang et al. (Cartilage Tissue Engineering, 2015).
The teachings of Boland can be found in the previous rejection above. 
Boland does not teach the method where the evaporation of the printed droplets is prevented by continuously maintaining a humidified environment around the printed droplets as recited in claim 14, where preventing evaporation comprises positioning the substrate on a printer plate that includes a water reservoir as recited in claim 15, and claim 16.  However, Kang teaches a similar method of printing cells onto a substrate where evaporation of the drops is prevented by continuously maintaining a humified environment where the stage of the bioprinter (printer plate) is fabricated to include a humidifier containing distilled water (water reservoir) (abstract, pg. 162 para. 1, pg. 164 Section 3.2 and Fig. 1).  In addition, Kang teaches the humidifier prevents the hydrogel of the printed cells from drying too quickly during printing (pg. 162 para. 1).  In further support, Boland teaches the method where the drop volumes were small and evaporated quickly under ambient conditions and thought to be the cause of cell death (0086).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of the Boland so that a humidified environment is maintained around the printed droplets by fabricating a printer plate that includes a water reservoir for the benefit of preventing evaporation of small drops and cell death as taught by Kang and Boland.  It would have been obvious to one of ordinary skill in the art to modify the method of the Boland so that a humidified environment is maintained around the printed droplets by fabricating a printer plate that includes a water reservoir, since similar methods of printing cells onto substrates were known to prevent evaporation or drying of the droplets by providing a printer plate with a water reservoir as taught by Kang and Boland teaches that the smaller drops are prone to desiccation.  Furthermore, one of ordinary of skill in art would have had a reasonable expectation of success in modifying Boland so that a humidified environment is maintained around the printed droplets by fabricating a printer plate that includes a water reservoir for these same reasons. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boland (as applied to claims 1-4, 7-13, and 18-20 above), and further in view of Marconi et al. (PloS One, 2012).
The teachings of Boland can be found in the previous rejection above. 
Boland does not teach the method where the cell adhesive regions are positioned over sensors, and wherein maintaining the cell pattern comprises keeping a majority of the cells on the substrate confined to positions over the sensors for periods of greater than 5 days as recited in claim 17.  However, Marconi teaches bio-patterned cell cultures on MEAs (microelectrode arrays), which are sensors, for studying neural networks in vitro (pg. 2-3 bridging para. and pg. 3 Col. 2 para. 3).  Marconi teaches they patterned the growth of the neuronal cultures for more than 20 days by using cell adhesive regions and an agarose repulsive layer (pg. 1-2 bridging para.) and teaches the method using the MEAs for long-term, non-invasive neuroelectronic interfacing (pg. 1 Col. 2 para. 2).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Boland would to have the cell adhesive regions are positioned over sensors, and wherein maintaining the cell pattern comprises keeping a majority of the cells on the substrate confined to positions over the sensors for periods of greater than 5 days for the benefit of being able to study the function of the cells in vitro.  It would have been obvious to 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boland (as applied to claims 1-4, 7-13, and 18-20 above), and further in view of Xu et al. (Biofabrication, 2011).
The teachings of Boland can be found in the previous rejection above. 
Boland is silent with respect to the design of the printing apparatus and does not explicitly teach the method using the printing apparatus with the design features as recited in claims 27-30.  Specifically, Boland does not teach the method where the substrate is positioned onto a holding region of a printer plate as recited in claim 27.  Similarly, Boland does not teach the method where the positioning of the substrate onto claim 28.  Boland does not teach the method where the positioning the substrate further comprises placing the substrate within a holding chamber defined by walls of the holding region as recited in claim 29.  Boland does not teach the method where the substrate is secured to the holding region as recited in claim 30.  However, with respect to claim 27, Xu teaches a method of printing cells on substrate (glass slide) where the substrate is positioned onto a holding region (dish) of a printer plate (3D stage) (Fig. 4 and 5).  With respect to claim 28, Xu teaches the positioning of the substrate (glass slide) onto a holding region comprises positioning the substrate above a reservoir (the reservoir of the dish) of the printer plate (3D stage), the reservoir at least partially surrounding the holding region (dish) (Fig. 4 and 5).  With respect to claim 29, Xu teaches the method where the positioning the substrate further comprises placing the substrate within a holding chamber defined by walls of the holding region (Fig. 4 and 5).  With respect to claim 30, Xu teaches the method where the substrate is secured to the holding region (the walls of the dish hold the substrate in) (Fig. 4 and 5).  
Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in art to modify the method of Boland to include these step with the printing apparatus with the design features as recited in claims 27-31, since similar methods of printing cells onto a substrate were known to use printing apparatuses with such design features and steps as taught by Xu.  It would have been obvious to one of ordinary skill in the art to use known methods and apparatuses in the method of culturing cells by printing them onto a substrate taught by Boland.  
Neither Boland or Xu teach the method further comprises aligning a cell adhesive region of the substrate beneath the printing channel of the printer comprises moving the printer plate to a predetermined position beneath the printing channel as recited in claim 31.  However the combined teachings of Boland and Xu make obvious the limitations of claim 31.  Specifically, Boland teaches printing the cells on the substrate on the cell adhesive regions which would inherently require the aligning of the cell adhesive region of the substrate with the printing channel of the printer (0004, 0007 and 0062, and Fig. 4) and Xu teaches aligning the substrate to be printed by moving the printer plate or 3D stage to form cell adhesive regions with high spatial resolution (Fig. 4 and pg. 5 last para.).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in art to modify the method of Boland to include the step of aligning a cell adhesive region of the substrate beneath the printing channel of the printer comprises moving the printer plate to a predetermined position beneath the printing channel, since Boland teaches directly printing cell on adhesive regions and Xu teaches a 3D stage (printer plate).  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Boland to further comprise aligning a cell adhesive region of the substrate beneath the printing channel of the printer comprises moving the printer 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632